Stark County, No. CA-9047. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Stark County. Upon consideration of appellants/cross-appellees’ motion for stay of execution of a judgment rendered by the Court of Appeals, Fifth Appellate District, Stark County, Ohio, on January 29, 1993, until further order of this court,
IT IS ORDERED by the court that said motion for stay be, and the same is hereby, granted, effective April 8, 1993.
Moyer, C.J., A.W. Sweeney and Wright, JJ., dissent.